DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final action for application number 15/754,792 in response to a Request for Continued Examination filed on 06/16/2022; the original application was filed on 02/20/2019. Claims 25, 27-32, 34, 36-43 and 45-48 are currently pending and have been considered below. Claims 1-24, 26, 33, 35 and 44 have been canceled. Claims 25, 31, 34, 42, 47 and 48 are independent claims. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/16/2022 has been entered.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 06/16/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that the cited prior art does not teach or suggest “signaling overhead can be reduced by inserting background data into a foreground packet to lower the ratio of signaling overhead”.
The Examiner respectfully submits that the argument made by the applicant is not incorporated into the claims and would propose amending the claims by including that the inserting background data into a foreground packet to lower the ratio of signaling overhead in order to reduce overhead; the examiner further proposes amending the claims by including that establishing an available amount of data in the payload field of the foreground packet indicates available bits in the foreground packet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-32, 33, 36-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over GRANT et al. (WO 2010/082042 A1) (hereinafter Grant) in view of Meyer et al. (US 2010/0238931 A1).

Regarding claims 25, 34 and 47, a method, performed by a transmitting device, [the first network interface, Page 6, lines 28-32], for transferring user data to a receiving device, [the second network interface, Page 6, lines 28-32], in a communication network, [Figure 3, packet transferred from a network interface (i.e. the first network interface) to another network interface (i.e. the second network interface) over a link/network, Page 6, lines 28-32], the method comprising:
intercepting a foreground packet, [Figure 1, page 20, lines 29-35, network interface receives data, i.e. intercepting a data/packet on Ethernet port 1], the packet comprising foreground user data in a payload field of the packet, [said first network interface sending at least one foreground data packet with a header comprising an indication of the length of that foreground packet in said signal stream, wherein a packet sent to a destination includes foreground data in the payload, please see Grant et al., page 7, lines 1-5; see also Fig. 3, page 29, lines 29-35, network interface receives packets comprising foreground data that is written in buffer 14a], 
determining that the foreground packet is intended for the receiving device, [Page 20, lines 33-35, determine whether the data/packet is intended for the network node or not; when the data is intended for the network node, the data is passed to higher layers if not the data is forwarded to the other Ethernet port to be sent to the receiving device, the second network interface], 
depending on an available amount of data in the payload filed of the foreground packet, [Page 6, lines 7-11, foreground traffic uses its reserved bandwidth as needed, whilst so-called background traffic can be inserted into the reserved part of the signal stream when it is not being used. Background traffic may be fragmented without regard to the size of the spacing between foreground traffic], 
inserting background user data for the receiving device into the foreground packet, [Thus foreground traffic uses its reserved bandwidth as needed, whilst so-called background traffic can be inserted into the reserved part of the signal stream when it is not being used, please see Grant et al., page 6, lines 4-10 also page 8, lines 4-10; see also Figure 3 wherein transmitted data comprising foreground and background],
and transmitting the foreground packet containing both the foreground user data and the background user data to the receiving device, [transmitting both foreground data packets and background data packets as a signal stream on a link between a first network interface and a second network interface, said foreground data packets having a higher priority than said background data packets, please see Grant et al., page 6, lines 28-32, see also Figure 3 wherein the transmit logic receives data comprising foreground and background and transmits the data to downstream network interface],
Grant et al. fails to explicitly teach establishing an available amount of data in the payload field of the foreground packet,
Meyer et al. teaches that the receiver determines an amount of space in the payload not associated with nay sub-header in the packet which is below the predetermined value, it knows that this space is filled with padding (this space was the residual space from the point of view of the transmitter when constructing the packet), (Meyer et al., Paragraph 68), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Grant et al. by establishing an available amount of data in the payload field of the packet, (Meyer et al., Paragraph 68), in order to provide the possibility to use the capacity provided by the residual space in the packets for the transport of signalling between transmitter and receiver; for example, low priority or small bandwidth control data may be transported in this way, i.e. when a residual space is available, (Meyer et al., Paragraph 3).

Regarding claims 27 and 36, the method further comprising modifying a header of the packet indicating that the payload field comprises background user data, [Page 37, line 16-26, content of header field 56 modified to indicate presence of background data].

Regarding claims 28 and 38, the method wherein the packet with the foreground user data and background user data does not exceed a Maximum Transmission Unit, [Please see Grant, page 38, lines 20-25].

Regarding claims 29 and 39, the method wherein the packet is intercepted from an application within the transmitting device or from another network node, [Fig. 3, Page 20, lines 29-35 the network interface receive data and forward to another network interface].

Regarding claims 30 and 41, the method further comprising: checking a size of a header of the packet relative to a size of the packet against a threshold, and only when the size of the header of the packet relative the size of the packet is above the threshold, performing the adding the background user data, [Determining a packet size of the packet; determining a data size of the packet as a size of the one or more data blocks to be transmitted in the packet; determining a size of the information elements in the header portion; and inserting, into the header portion, as a header field a residual space indicator, wherein the residual space indicator is adapted to indicate an amount of residual space in the packet below a predefined threshold value, the residual space resulting from a mismatch between the packet size and a sum of at least the data size and the size of the information elements in the header portion, (Meyer et al., Paragraph 29)].

Regarding claims 31, 42 and 48, a method, performed by a receiving device, [the second network interface, Page 6, lines 28-32], for receiving user data from a transmitting device[the first network interface, Page 6, lines 28-32], in a communication network, [Figure 3, packet transferred from a network interface (i.e. the first network interface) to another network interface (i.e. the second network interface) over a link/network, Page 6, lines 28-32], the method comprising:
intercepting a foreground packet, [Figure 1, page 20, lines 29-35, network interface receives data, i.e. intercepting a data/packet on Ethernet port 1], the packet comprising foreground user data in a payload field of the packet, [said first network interface sending at least one foreground data packet with a header comprising an indication of the length of that foreground packet in said signal stream, wherein a packet sent to a destination includes foreground data in the payload, please see Grant et al., page 7, lines 1-5; see also Fig. 3, page 29, lines 29-35, network interface receives packets comprising foreground data that is written in buffer 14a],
determining that the foreground packet is intended for the receiving device, [Page 20, lines 33-35, determine whether the data/packet is intended for the network node or not; when the data is intended for the network node, the data is passed to higher layers if not the data is forwarded to the other Ethernet port to be sent to the receiving device, the second network interface],
extracting the background user data from the payload field of the foreground packet, [Thus foreground traffic uses its reserved bandwidth as needed, whilst so-called background traffic can be inserted into the reserved part of the signal stream when it is not being used, please see Grant et al., page 6, lines 4-10 also page 8, lines 4-10; see also Figure 3 wherein transmitted data comprising foreground and background],
and forwarding the foreground packet containing both the foreground user data to another application in the receiving device or another receiving device, [transmitting both foreground data packets and background data packets as a signal stream on a link between a first network interface and a second network interface, said foreground data packets having a higher priority than said background data packets, please see Grant et al., page 6, lines 28-32, see also Figure 3 wherein the transmit logic receives data comprising foreground and background and transmits the data to downstream network interface],
wherein the background user data comprises software upgrade data, health indication data, and/or configuration data, [Page 46, line 3, signalling message/configuration data carried in background data packets], and the foreground user data comprises service data, [Page 8, line 9, foreground data service]. 

Regarding claim 32 and 43, the method further comprising:
checking an indication in a header of the packet indicating that the payload field comprises background user data, [HSUEH et al., Paragraph 96],
and in response to the indication indicating that the payload field comprises background user data, performing the extracting the background user data, [HSUEH et al., Paragraph 96].

Regarding claims 37 and 45, the transmitting device wherein the packet is a Transmission Control Protocol/Internet Protocol Acknowledgement packet, [Please see Grant et al., page 3, lines 15-17].

Regarding claims 40 and 46, the transmitting device wherein the transmitting device is a server, a gateway, or a communication/battery constrained device, [Please see Grant et al., page 9, lines 8-11].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478